Exhibit 10.2

Form with Full Acceleration Upon Qualifying Termination

CASA SYSTEMS, INC.

Restricted Stock Unit Agreement (Performance Vested)

2017 Stock Incentive Plan

NOTICE OF GRANT

This Restricted Stock Unit Agreement (this “Agreement”) is made as of the
Agreement Date between Casa Systems, Inc. (the “Company”), a Delaware
corporation, and the Participant.

 

I.Agreement Date

Date:

 

 

II.Participant Information

Participant:

 

Participant Address:

 

 

III.Grant Information

Grant Date:

 

Number of Restricted Stock Units:

 

Beginning Price of Common Stock:

 

 

IV.Vesting Table

The Restricted Stock Units will be subject to performance-based vesting as set
forth on Exhibit B.  All vesting is dependent upon the Participant continuing to
provide services to the Company, as provided herein.

 

This Agreement includes this Notice of Grant and the following Exhibits, which
are expressly incorporated by reference in their entirety herein:  Exhibit A
(General Terms and Conditions) and Exhibit B (Vesting Criteria)

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Agreement Date.  By executing this Notice of Grant, the Participant hereby
acknowledges that the Participant has read this Notice of Grant and the terms
and conditions in the following exhibits, has received and read the Plan, and
understands and agrees to comply with the terms and conditions of this Agreement
and the Plan.

 

 

 

CASA SYSTEMS, INC.

 

__________________________

Name:

Title:

PARTICIPANT

 

__________________________

Name:

 




 

 

ActiveUS 178448950v.7

--------------------------------------------------------------------------------

 

Restricted Stock Unit Agreement (Performance Vested)

2017 Stock Incentive Plan

EXHIBIT A

GENERAL TERMS AND CONDITIONS

For valuable consideration, receipt of which is acknowledged, the parties hereto
agree as follows:

1.Award of Restricted Stock Units.

In consideration of services rendered and to be rendered to the Company by the
Participant, the Company has granted to the Participant, subject to the terms
and conditions set forth in this Agreement and in the Company’s 2017 Stock
Incentive Plan (the “Plan”), an award with respect to the number of restricted
shares units (the “RSUs”) set forth in the Notice of Grant that forms part of
this Agreement (the “Notice of Grant”).  Each RSU represents the right to
receive one share of common stock, $0.001 par value per share, of the Company
(the “Common Stock”) upon vesting of the RSU, subject to the terms and
conditions set forth herein.  

2.Vesting.

(a)The RSUs shall vest in in accordance with the Vesting Table set forth in the
Notice of Grant (the “Vesting Table”).  

(b)Upon the vesting of the RSU, the Company will deliver to the Participant, for
each RSU that becomes vested, one share of Common Stock, subject to the payment
of any taxes pursuant to Section 7.  The Common Stock will be delivered to the
Participant as soon as practicable following each vesting date, but in any event
within 30 days of such date.  Notwithstanding anything herein to the contrary,
in the sole discretion of the Board, the Company may, with respect to any
applicable vesting date of the RSU, deliver to the Participant cash having a
fair market value equal to the number of shares of Common Stock underlying the
portion of the RSU that vested on such date, payable within 30 days of the
vesting date, less applicable taxes.  

3.Forfeiture of Unvested RSUs Upon Cessation of Service.

Except as otherwise provided in Exhibit B, in the event that the Participant
ceases to perform services to the Company for any reason or no reason, with or
without cause, all of the RSUs that are unvested as of the time of such
cessation shall be forfeited immediately and automatically to the Company,
without the payment of any consideration to the Participant, effective as of
such cessation.  The Participant shall have no further rights with respect to
the unvested RSUs or any Common Stock that may have been issuable with respect
thereto.  If the Participant provides services to a subsidiary of the Company,
any references in this Agreement to provision of services to the Company shall
instead be deemed to refer to service with such subsidiary.

 

ActiveUS 178448950v.7

--------------------------------------------------------------------------------

 

4.Restrictions on Transfer.

The Participant shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise (collectively “transfer”)
any RSUs, or any interest therein. The Company shall not be required to treat as
the owner of any RSUs or issue any Common Stock to any transferee to whom such
RSUs have been transferred in violation of any of the provisions of this
Agreement.

5.Rights as a Shareholder.

The Participant shall have no rights as a stockholder of the Company with
respect to any shares of Common Stock that may be issuable with respect to the
RSUs until the issuance of the shares of Common Stock to the Participant
following the vesting of the RSUs.  

6.Provisions of the Plan.

This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this Agreement.  

7.Tax Matters.  

(a)Acknowledgments; No Section 83(b) Election.  The Participant acknowledges
that he or she is responsible for obtaining the advice of the Participant’s own
tax advisors with respect to the award of RSUs and the Participant is relying
solely on such advisors and not on any statements or representations of the
Company or any of its agents with respect to the tax consequences relating to
the RSUs.  The Participant understands that the Participant (and not the
Company) shall be responsible for the Participant’s tax liability that may arise
in connection with the acquisition, vesting and/or disposition of the RSUs.  The
Participant acknowledges that no election under Section 83(b) of the Internal
Revenue Code, as amended, is available with respect to RSUs.  

(b)Withholding.  The Participant acknowledges and agrees that the Company has
the right to deduct from payments of any kind otherwise due to the Participant
any federal, state, local or other taxes of any kind required by law to be
withheld with respect to the vesting of the RSUs.  On each vesting date (or
other date or time at which the Company is required to withhold taxes associated
with the RSUs), the Company will retain from the shares of Common Stock
otherwise issuable on such date a number of shares having a fair market value
(as determined by the Company in its sole discretion) equal to the Company’s
minimum statutory withholding obligation.  If the Company is unable to retain
sufficient shares of Common Stock to satisfy such tax withholding obligations,
the Participant acknowledges and agrees that the Company or an affiliate of the
Company has the right to deduct from payments of any kind otherwise due to the
Participant any federal, state, local or other taxes of any kind required by law
to be withheld for taxes relating to the RSUs.  The Company shall not deliver
any shares of Common Stock to the Participant until it is satisfied that all
required withholdings have been made and if such withholding taxes cannot be
timely satisfied, then the Participant shall forfeit the RSUs and have no
further rights with respect to the award.

 

ActiveUS 178448950v.7

--------------------------------------------------------------------------------

 

8.Miscellaneous.

(a)Authority of Board.  In making any decisions or taking any actions with
respect to the matters covered by this Agreement, the Board of Directors of the
Company (the “Board”) shall have all of the authority and discretion, and shall
be subject to all of the protections, provided for in the Plan.  Consistent with
the terms of the Plan, the Board may delegate any or all of its powers with
respect to the matters covered by this Agreement to one or more committees or
subcommittees of the Board.  All references herein to the Board shall mean the
Board or any such committee or subcommittee.  All decisions and actions by the
Board with respect to this Agreement shall be made in the Board’s discretion and
shall be final and binding on the Participant.

(b)No Right to Continued Service.  The Participant acknowledges and agrees that,
notwithstanding the fact that the vesting of the RSUs is contingent upon his or
her continued service to  the Company, this Agreement does not constitute an
express or implied promise of continued service relationship with the
Participant or confer upon the Participant any rights with respect to a
continued service relationship with the Company.

(c)Section 409A.  The RSUs awarded pursuant to this Agreement are intended to be
exempt from or comply with the requirements of Section 409A of the Internal
Revenue Code and the Treasury Regulations issued thereunder (“Section
409A”).  The delivery of shares of Common Stock on the vesting of the RSUs may
not be accelerated or deferred unless permitted or required by Section 409A.

(d)Participant’s Acknowledgements.  The Participant acknowledges that he or
she:  (i) has read this Agreement; (ii) has been represented in the preparation,
negotiation and execution of this Agreement by legal counsel of the
Participant’s own choice or has voluntarily declined to seek such counsel; (iii)
understands the terms and consequences of this Agreement; and (iv) is fully
aware of the legal and binding effect of this Agreement.

(e)Governing Law.  This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the State of Delaware without regard to
any applicable conflicts of laws provisions.

 

 

 

 

 




 

ActiveUS 178448950v.7

--------------------------------------------------------------------------------

 

Restricted Stock Unit Agreement (Performance Vested)

2017 Stock Incentive Plan

EXHIBIT B

 

VESTING CRITERIA

 

The RSUs shall vest based upon the Company’s level of achievement of either or
both of the Relative Total Shareholder Return and Absolute Stock Price
Performance objectives for the Performance Period (each as defined herein) as
set forth below.  For the avoidance of doubt, no more than 100% of the number of
RSUs set forth in the Notice of Grant may vest for the Performance Period.

Any RSUs that have not vested as of the day that the Board certifies the level
of achievement of the Relative Total Shareholder Return objective at the end of
the Performance Period shall be forfeited for no consideration and the
Participant shall have no further rights with respect thereto.  Except as
provided in Section 3 below, the Participant must continue to perform services
to the Company as of the applicable vesting date in order for the RSUs to vest.

 

1.Relative Total Shareholder Return

The level of achievement of the “Relative Total Shareholder Return” objective
will be determined based on the Company’s total shareholder return (“TSR”) over
the Performance Period (as defined below) relative to the TSR over the
Performance Period of the companies in the Russell 2000 Index.  The Company’s
performance shall be measured based on the percentile ranking of such
performance within the 2000 companies in the Russell 2000 Index plus the
Company.

 

“TSR” shall be calculated on a per-share basis for the Company and each member
of the Russell 2000 as the quotient of (a) (Ending Price plus Dividends per
Share Paid minus Beginning Price), divided by (b) the Beginning Price, where:

 

(i)“Ending Price” means the average closing stock price of one share of the
applicable common stock over the five (5) trading days immediately preceding
last day of the Performance Period.

 

(ii)“Dividends per Share Paid” means cumulative dividends per share of the
applicable common stock paid by the Company or member of the Russell 2000, as
applicable, during the Performance Period. Dividends are assumed to be
reinvested.

 

(iii)“Beginning Price” means the average closing stock price of one share of the
applicable common stock over the five (5) trading days immediately preceding the
first day of the Performance Period.  The Beginning Price of the Common Stock is
set forth in the Notice of Grant.

 

 

ActiveUS 178448950v.7

--------------------------------------------------------------------------------

 

The TSR for the Company and each member of the Russell 2000 shall be adjusted to
take into account stock splits, reverse stock splits, and special stock
dividends that occur during the Performance Period.

 

“Performance Period” means the three-year period beginning on the Agreement Date
set forth in the Notice of Grant and ending on the third anniversary of the
Agreement Date.

 

The RSUs shall vest on the day that the Board certifies the level of achievement
of the Relative Total Shareholder Return objective as set forth in the table
below and provided that the Participant has remained in continuous service to
the Company through such certification date (except as set forth in Section 3
below).

 

Level of Achievement of Relative Total Shareholder Return

Percentage of RSUs That Vest

Top Quartile

100% of RSUs

Second Quartile

66% of RSUs

Third Quartile

33% of RSUs

Fourth Quartile

0% of RSUs

 

For the avoidance of doubt, there shall be no linear interpolation between the
levels of achievement of Relative Total Shareholder Return.  In the event that
the calculation of the number of RSUs that vest based on the above table results
in a fractional share, the number of RSUs shall be rounded down to the nearest
whole share.  

 

The number of RSUs that vest based upon achievement of the Relative Total
Shareholder Return objective at the end of the Performance Period shall be
reduced (but not below zero) by the number of RSUs (if any) that have previously
vested under the Absolute Stock Price Performance objective during the
Performance Period.  If the number of RSUs that have previously vested under the
Absolute Stock Price Performance objective during the Performance Period exceeds
the number of RSUs that would vest based on the above table upon achievement of
the Relative Total Shareholder Return objective at the end of the Performance
Period, no additional RSUs shall vest at the end of the Performance Period and
any RSUs that have not previously vested shall be forfeited for no consideration
and the Participant shall have no further rights with respect thereto.

 

2.Absolute Stock Price Performance

Notwithstanding Section 1 above, the RSUs shall immediately vest as set forth in
the table below if the Absolute Stock Price Performance objective is achieved
(as certified by the Board in writing) as of any day during the period beginning
on the Agreement Date and ending on the day prior to the last day of the
Performance Period. The “Absolute Stock Price Performance” objective will be
achieved if, at any point during such period, the closing price of the Common
Stock has appreciated by the specified percentage set forth in the table below
over the Beginning Price and such appreciation is sustained for a period of 30
consecutive days beginning on or after the Agreement Date and ending on the day
prior to the last day of the Performance Period.  The Participant must have been
in continuous service through the date of the Board’s certification of the
achievement of the Absolute Stock Price Performance objective in order for any
RSUs to vest, except as set forth in Section 3 below.

 

ActiveUS 178448950v.7

--------------------------------------------------------------------------------

 

 

Level of Achievement of Absolute Stock Price Performance

Percentage of RSUs That Vest

Appreciation by 25% Over Beginning Price

25% of RSUs

Appreciation by 50% Over Beginning Price

50% of RSUs

Appreciation by 75% Over Beginning Price

75% of RSUs

Appreciation by 100% Over Beginning Price

100% of RSUs

 

If a specified level of Absolute Stock Price Performance is achieved and
subsequently during the same Performance Period, a higher level of Absolute
Stock Price Performance is achieved, only the additional incremental percentage
of RSUs shall vest.  For example, if the 25% goal is achieved during the first
year of the Performance Period, 25% of the RSUs will vest at such time.  If the
50% goal is achieved during the second year of the Performance Period, an
incremental additional 25% of the RSUs will vest, for a total vesting of 50% of
the RSUs.  Each specified level of achievement of Absolute Stock Price
Performance may only be achieved once during the Performance Period.  For the
avoidance of doubt, there shall be no linear interpolation between the levels of
achievement of Absolute Stock Price Performance.  In the event that the
calculation of the number of RSUs that vest based on the above table results in
a fractional share, the actual number of RSUs that vest shall be rounded down to
the nearest whole share.

 

3.Termination of Service

If, prior to the end of the Performance Period, the Participant’s service with
the Company is terminated by the Company without Cause, by the Participant for
Good Reason, or as a result of the Participant’s death or Disability (each as
defined below), the RSUs shall vest as to 100% of the number of RSUs set forth
in the Notice of Grant (reduced by the number of RSUs that have already vested
pursuant to Section 1 or 2 above as of the date of such termination).  

 

“Cause” shall mean (i) if the Participant is party to an employment or similar
agreement with the Company that contains a definition of “Cause” for termination
of service, the meaning ascribed to such term in such agreement, or (ii) (A)
willful misconduct by the Participant or (B) willful failure by the Participant
to perform his or her responsibilities to the Company (including, without
limitation, breach by the Participant of any provision of any invention and
non-disclosure agreement or non-competition and non-solicitation agreement with
the Company).  “Cause” shall be determined by the Company, which determination
shall be conclusive.  The Participant’s employment or other service shall be
considered to have been terminated for “Cause” if the Company determines, within
30 days of the Participant’s resignation, that termination for Cause was
warranted.

 

“Disability” shall have the meaning set forth in Section 22(e)(3) of the
Internal Revenue Code of 1986.

 

 

ActiveUS 178448950v.7

--------------------------------------------------------------------------------

 

“Good Reason” shall mean (i) if the Participant is party to an employment or
similar agreement with the Company that contains a definition of “Good Reason”
for termination of service, the meaning ascribed to such term in such agreement,
or (ii) (A) a material diminution in the Participant’s base salary; (B) a
material diminution in the Participant’s authority, duties or responsibilities;
or (C) a material change in geographic location at which the Participant
performs services. A termination of service shall not be a termination for Good
Reason unless the termination is in accordance with the following series of
actions: (i) the Participant reasonably determines in good faith that Good
Reason exists, (ii) the Participant notifies the Company in writing of the
existence of Good Reason within 60 days of the occurrence of the event that gave
rise to the existence of Good Reason, (iii) the Participant cooperates in good
faith with the Company’s efforts to remedy the conditions that gave rise to the
existence of Good Reason for a period of 30 days following such notice (such 30
day period, the “Cure Period”), (iv) notwithstanding such efforts, Good Reason
continues to exist and (v) the Participant terminates his or her employment
within 30 days after the end of the Cure Period. For the avoidance of doubt, if
the Company successfully remedies the conditions that gave rise to the existence
of Good Reason during the Cure Period, Good Reason shall be deemed not to have
existed.

 

4.Change in Control

In the event of a Change in Control (as defined below) during the Performance
Period pursuant to which consideration is received by holders of Common Stock,
the Performance Period shall be deemed to end upon the closing date of the
Change in Control and the RSUs shall vest upon the closing of the Change in
Control with respect to the greater of (i) the number of RSUs that would vest
under the Relative Total Shareholder Return objective using the price to be paid
to holders of Common Stock in connection with the Change in Control as the
Ending Price for the Company and (ii) the number of RSUs that would vest under
the Absolute Stock Price Performance objective using the price to be paid to
holders of Common Stock to determine the appreciation over the Beginning Price,
in each case as determined by the Board.  

 

For the avoidance of doubt, in no event may more than 100% of the RSUs subject
to this award vest upon the Change in Control.  The number of RSUs that would
vest upon the Change in Control based on the level of achievement of the
Relative Total Shareholder Return objective and/or the Absolute Stock Price
Performance objective shall be reduced by the number of RSUs (if any) that
previously vested during the Performance Period under the Absolute Stock Price
Performance objective.  

 

“Change in Control” shall mean any of the following events provided that such
event constitutes a “change in control event” within the meaning of Treasury
Regulation Section 1.409A-3(i)(5)(i): the sale of all or substantially all of
the outstanding shares of capital stock, assets or business of the Company, by
merger, consolidation, sale of assets or otherwise (other than a merger or
consolidation in which all or substantially all of the individuals and entities
who were beneficial owners of the Company’s voting securities immediately prior
to such transaction beneficially own, directly or indirectly, more than 50%
(determined on an as-converted basis) of the outstanding securities entitled to
vote generally in the election of directors of the resulting, surviving or
acquiring corporation in such transaction).

 

ActiveUS 178448950v.7